UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09223 Pioneer Strategic Income Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:September 30 Date of reporting period:July 1, 2011 to June 30, 2012 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Strategic Income Fund By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2012 Pioneer Strategic Income Fund AINSWORTH LUMBER CO. LTD. Ticker:ANSSecurity ID:C01023206 Meeting Date: MAY 11, 2012Meeting Type: Annual Record Date:APR 04, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director Robert ChadwickForForManagement 1.2Elect Director Paul GagneForForManagement 1.3Elect Director Peter GordonForForManagement 1.4Elect Director Paul HoustonForForManagement 1.5Elect Director John LaceyForForManagement 1.6Elect Director Gordon LancasterForForManagement 1.7Elect Director Pierre McNeilForForManagement 2Approve Deloitte & Touche LLP asForForManagement Auditors and Authorize Board to Fix Their Remuneration BTA BANK JSC Ticker:Security ID:05574Y100 Meeting Date: NOV 29, 2011Meeting Type: Special Record Date:OCT 28, 2011 #ProposalMgt RecVote CastSponsor A1Elect Chairman of MeetingForForManagement A2Elect Secretary of MeetingForForManagement A3Approve Form of Voting at MeetingForForManagement A4Approve Meeting AgendaForForManagement A5Approve Meeting Holding RegulationsForForManagement 1Approve Changes in Composition ofForForManagement Tabulation Commission 2Amend Regulations on Remuneration ofForForManagement Directors 3Elect Askar A. Karimullin as NewNoneForManagement Director via Cumulative Voting 4Approve Repurchase/Acceptance ontoForForManagement Books of Recovery Units (NIN XS 0532995049) and Senior Notes (NIN XS0532988770) 5I Hereby Certify that I am not a LegalForForManagement Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker:Security ID:05574Y100 Meeting Date: JAN 26, 2012Meeting Type: Special Record Date:DEC 23, 2011 #ProposalMgt RecVote CastSponsor A1Elect Chairman of MeetingForForManagement A2Elect Secretary of MeetingForForManagement A3Approve Form of Voting at MeetingForForManagement A4Approve Meeting AgendaForForManagement A5Approve Meeting Holding RegulationsForForManagement 1Approve Possibility to Hold CompanyForForManagement Restructuring and Related Arrangements 2Impose General Moratorium on ThirdForForManagement Parties Procedural Acts 3Approve Non-Payment Of Interests DueForForManagement in January 2012 to Holders of Senior, OID, and Subordinate Notes; Impose Moratorium on Such Payments 4Amend Charter Re: Quorum andForForManagement Majorities for Board Meetings' Decisions 5I Hereby Certify that I am not a LegalForForManagement Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker:Security ID:05574Y100 Meeting Date: APR 11, 2012Meeting Type: Special Record Date:MAR 21, 2012 #ProposalMgt RecVote CastSponsor A1Elect Chairman of MeetingForForManagement A2Elect Secretary of MeetingForForManagement A3Approve Meeting Holding RegulationsForForManagement A4Approve Form of Voting at MeetingForForManagement A5Approve Meeting AgendaForForManagement 1.1Elect Yerik Balapanov as DirectorNoneForManagement 1.2Elect Sergey Babayan as DirectorNoneForManagement 1.3Elect Jacek Brzezinski as DirectorNoneForManagement 1.4Elect Ilkka Seppo Salonen as DirectorNoneForManagement 2I Hereby Certify that I am not a LegalForForManagement Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any Offshore Zones Set by the Authorized Body of the Republic of Kazakhstan BTA BANK JSC Ticker:Security ID:05574Y100 Meeting Date: JUN 21, 2012Meeting Type: Special Record Date:MAY 18, 2012 #ProposalMgt RecVote CastSponsor A1Elect Chairman of MeetingForForManagement A2Elect Secretary of MeetingForForManagement A3Approve Meeting Holding RegulationsForForManagement A4Approve Form of Voting at MeetingForForManagement A5Approve Meeting AgendaForForManagement 1Amend Regulations on Remuneration ofForForManagement Directors 2I Hereby Certify that I am not a LegalForForManagement Entity or having Shareholder Participant, or an Individual which Participates in Legal Entities incorporated in any OffShore Zones Set by the Authorized Body of the Republic of Kazakhstan DELTA AIR LINES, INC. Ticker:DALSecurity ID:247361702 Meeting Date: JUN 15, 2012Meeting Type: Annual Record Date:APR 20, 2012 #ProposalMgt RecVote CastSponsor 1Elect Director Richard H. AndersonForForManagement 2Elect Director Edward H. BastianForForManagement 3Elect Director Roy J. BostockForForManagement 4Elect Director John S. BrinzoForForManagement 5Elect Director Daniel A. CarpForForManagement 6Elect Director David G. DeWaltForForManagement 7Elect Director Mickey P. ForetForForManagement 8Elect Director Shirley C. FranklinForForManagement 9Elect Director David R. GoodeForForManagement 10Elect Director Paula Rosput ReynoldsForForManagement 11Elect Director Kenneth C. RogersForForManagement 12Elect Director Kenneth B. WoodrowForForManagement 13Advisory Vote to Ratify NamedForForManagement Executive Officers' Compensation 14Amend Omnibus Stock PlanForForManagement 15Ratify AuditorsForForManagement HORIZON LINES, INC. Ticker:HRZLSecurity ID:44044K101 Meeting Date: DEC 02, 2011Meeting Type: Special Record Date:OCT 07, 2011 #ProposalMgt RecVote CastSponsor 1Approve Reverse Stock SplitForForManagement 2Increase Authorized Common StockForForManagement 3Approve Issuance of WarrantsForForManagement 4Amend Certificate of IncorporationForForManagement HORIZON LINES, INC. Ticker:HRZLSecurity ID:44044K309 Meeting Date: JUN 07, 2012Meeting Type: Annual Record Date:APR 09, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director Jeffrey A. BrodskyForForManagement 1.2Elect Director Kurt M. CellarForForManagement 1.3Elect Director David N. WeinsteinForForManagement 2Ratify AuditorsForForManagement 3Advisory Vote to Ratify NamedForForManagement Executive Officers' Compensation LEGG MASON, INC. Ticker:LMSecurity ID:524901105 Meeting Date: JUL 26, 2011Meeting Type: Annual Record Date:MAY 24, 2011 #ProposalMgt RecVote CastSponsor 1.1Elect Director Harold L. AdamsForForManagement 1.2Elect Director John T. CahillForForManagement 1.3Elect Director Mark R. FettingForForManagement 1.4Elect Director Margaret MilnerForForManagement Richardson 1.5Elect Director Kurt L. SchmokeForForManagement 2Amend Omnibus Stock PlanForForManagement 3Declassify the Board of DirectorsForForManagement 4Advisory Vote to Ratify NamedForForManagement Executive Officers' Compensation 5Advisory Vote on Say on Pay FrequencyOne YearOne YearManagement 6Ratify AuditorsForForManagement SEVAN MARINE ASA Ticker:SEVANSecurity ID:R776D4AE3 Meeting Date: AUG 05, 2011Meeting Type: Bondholder Record Date: #ProposalMgt RecVote CastSponsor 1Approve SummonsForForManagement 2Approve AgendaForForManagement 3Elect Minutes KeepersForForManagement 4Concent to Board's Proposals RegardingForForManagement Restructuring of Loans SEVAN MARINE ASA Ticker:SEVANSecurity ID:R776D4AD5 Meeting Date: AUG 05, 2011Meeting Type: Bondholder Record Date: #ProposalMgt RecVote CastSponsor 1Approve SummonsForForManagement 2Approve AgendaForForManagement 3Elect Minutes KeepersForForManagement 4Concent to Board's Proposals RegardingForForManagement Restructuring of Loans SEVAN MARINE ASA Ticker:SEVANSecurity ID:R776D4AD5 Meeting Date: NOV 10, 2011Meeting Type: Bondholder Record Date: #ProposalMgt RecVote CastSponsor 1Approve SummonsForForManagement 2Approve AgendaForForManagement 3Elect Minutes KeepersForForManagement 4Approve Proposals and SpecificForForManagement Resolutions SEVAN MARINE ASA Ticker:SEVANSecurity ID:R776D4AE3 Meeting Date: NOV 10, 2011Meeting Type: Bondholder Record Date: #ProposalMgt RecVote CastSponsor 1Approve SummonsForForManagement 2Approve AgendaForForManagement 3Elect Minutes KeepersForForManagement 4Approve Proposals and SpecificForForManagement Resolutions END NPX REPORT
